Citation Nr: 1034639	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for metastatic poorly 
differentiated squamous cell carcinoma of the left neck lymph 
node (also claimed as squamous cell carcinoma), to include as 
secondary to in-service herbicide exposure or to a service-
connected disability.  

2.  Entitlement to service connection for a sinus condition, to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

A.  Metastatic Squamous Cell Carcinoma

In his September 2004 claim, the Veteran contends that he 
developed squamous cell carcinoma as a result of herbicide 
exposure while in service.  He further maintains that his cancer 
may have developed as secondary to his service-connected cysts.  
The record reflects that the Veteran is service-connected for 
acne vulgaris on the face and back, with cystic formation around 
the jaws, rated at 10 percent disabling, effective February 2, 
1972.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records are negative for any 
findings, notation, treatment for, or diagnosis of any form of 
cancer.  Sick call treatment records dated from July 1970 to 
January 1971 reflect that he was treated for boils and cysts 
which had developed on the side of his neck, and subsequently 
underwent several incision and drainage procedures to have the 
cysts removed.  However, there is nothing in the record that 
documents that these cysts were cancerous or that is even 
suggestive of cancerous tissue.  In fact, the clinical evaluation 
of the Veteran's skin and lymphatic system was shown to be normal 
at his January 1971 separation examination.  

The Veteran's post-service private treatment records reflect he 
discovered a large mass on the left side of his neck in August 
1992, which was later biopsied and diagnosed as metastatic 
squamous cell carcinoma.  An extensive head and neck examination 
did not reveal the primary origin for his cancer.  Subsequent 
private treatment records reflect the Veteran underwent radiation 
therapy from September 1992 to October 1992 to remove the 
squamous cell mass.  

As previously noted herein, the Veteran seeks service connection 
for his squamous cell carcinoma based on multiple theories of 
entitlement.  At this juncture, the Board finds that the evidence 
of record is insufficient to render a determination regarding the 
etiology of the Veteran's squamous cell carcinoma.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law. The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

As discussed above, the Veteran is currently service-connected 
for acne vulgaris of the face and back, with cystic formation 
around the jaws, and medical records reflect the Veteran was 
diagnosed with squamous cell carcinoma in August 1992, the 
primary origin of which is unknown.  Since the record is unclear 
as to the origination of the Veteran's cancer, the Veteran should 
be afforded a VA examination to determine in particular whether 
his squamous cell carcinoma is related to his service-connected 
dermatological disability, or is otherwise related to his 
military service.  

B.  Sinus Condition

The Veteran's service treatment records are devoid of any 
complaints, notations, findings, treatment or diagnosis of a 
sinus condition.  His post service private treatment records 
reflect that he was diagnosed with acute and chronic sinusitis in 
his left maxillary sinus tissue in September 1992.  The 
impression derived from a sinus survey computed tomography dated 
in April 1994 showed the Veteran had "bilateral maxillary fluid 
collections or mucous retention cysts" and "deformity with 
deviation of the nasal septum towards the left side."  

In any event, in the current appeal, the Veteran has maintained 
that he currently has a sinus disorder that is associated with 
either his active duty or to the medical treatment that he had 
received for his metastatic squamous cell carcinoma.  See, e.g., 
February 2005 statement.  

In this regard, the Board reiterates that the Veteran is 
currently not service-connected for squamous cell carcinoma of 
the left neck lymph node.  [As previously discussed herein, the 
Veteran's claim for service connection for squamous cell 
carcinoma is being remanded for further evidentiary development.]  
Accordingly, the Veteran's claim for service connection for a 
sinus disorder cannot be decided prior to a final decision on his 
claim for service connection for squamous cell carcinoma.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
(VCAA) notification letter pertaining to 
the issues on appeal.  In particular, the 
correspondence should provide a discussion 
of the information and evidence necessary 
to support the Veteran's claims for 
service connection on a secondary basis.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
squamous cell carcinoma.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  It should be noted in 
the report whether the claims folder was 
reviewed.  

The examiner should offer an opinion as to 
the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran's 
squamous cell carcinoma is causally or 
etiologically related to service.  If not, 
the examiner should opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's squamous 
cell carcinoma was caused, or aggravated 
by, the service-connected acne vulgaris of 
his face and back, with cystic formation.  

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the Veteran's squamous cell carcinoma 
was aggravated by the service-connected 
disability, the examiner should identify 
the level of disability caused by the 
service-connected acne vulgaris of the 
face and back, to the extent possible.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

3.  If the Veteran's squamous cell 
carcinoma is found to be associated with 
his active duty or to be due to the 
service-connected acne vulgaris of his 
face and back with cystic formation, the 
Veteran should then be accorded an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
sinus condition.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  It should be noted in the 
report whether the claims folder was 
reviewed.  

The examiner should opine as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that any diagnosed sinus 
disorder found on examination is related 
to service or was proximately caused or 
aggravated by the Veteran's squamous cell 
carcinoma (including treatment received 
for this disability).  [If the examiner 
determines that the Veteran's sinus 
disability was aggravated by his squamous 
cell carcinoma, the examiner should 
identify the level of disability caused by 
the squamous cell carcinoma, to the extent 
possible.]  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

4.  When the development requested has 
been completed, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


